                  Case 21-10474-MFW                Doc 293      Filed 04/16/21        Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket Nos. 242-244, 249


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suita A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On April 1, 2021, I caused to be served the following:

             a. “Notice of Filing of Proposed Final DIP Order,” dated April 1, 2021 [Docket No.
                242], (the “Notice of Filing”),



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
             Case 21-10474-MFW          Doc 293     Filed 04/16/21     Page 2 of 19




    b. “Notice of Filing of Revised Proposed Bidding Procedures Order,” dated April 1,
       2021 [Docket No. 243], (the “Revised Notice”),

        c. “Order (I) Scheduling a Hearing on the Approval of the Sale of All or Substantially
           All of the Debtors’ Assets Free and Clear of all Encumbrances Other Than Assumed
           Liabilities and Permitted Encumbrances, and the Assumption and Assignment of
           Certain Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding
           Procedures and Assumption and Assignment Procedures, and the Form and Manner
           of Notice Thereof, (III) Approving Bidding Protections, and (IV) Granting Related
           Relief,” dated April 1, 2021 [Docket No. 244], (the “Sale Order”), and

    d. “Final Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
       Authorizing the Debtors to Use Cash Collateral, (III) Granting Priming Liens and
       Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
       Protection, (V) Modifying the Automatic Stay, and (VI) Granting Related Relief,”
       dated April 1, 2021 [Docket No. 249], “the “Final Order”),

by causing true and correct copies of the:

   i.      Notice of Filing, Revised Notice, Sale Order and Final Order to be enclosed in
           separate postage pre-paid envelopes and delivered via first class mail to those parties
           listed on the annexed Exhibit A,

  ii.      Notice of Filing and Final Order to be enclosed in separate postage pre-paid
           envelopes and delivered via first class mail to those parties listed on the annexed
           Exhibit B,

 iii.      Notice of Filing, Revised Notice, Sale Order and Final Order to be delivered via
           electronic mail to those parties listed on the annexed Exhibit C,

 iv.       Notice of Filing and Final Order to be delivered via electronic mail to those parties
           listed on the annexed Exhibit D, and

  v.       Notice of Filing, Revised Notice, Sale Order and Final Order to be delivered via
           electronic mail to those parties listed on the annexed Exhibit E.
            Case 21-10474-MFW          Doc 293     Filed 04/16/21    Page 3 of 19




3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                               /s/ Angela Chachoff
                                                               Angela Chachoff
Sworn to before me this
5th day of April, 2021
/s/ Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 293   Filed 04/16/21   Page 4 of 19




                    Exhibit A
                                          ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW       Doc 293 Filed 04/16/21
                                                   Service List
                                                                                   Page 5 of 19

Claim Name                              Address Information
30 WEST PERSHING LLC                    C/O EPR PROPERTIES ATTN: GENERAL COUNSEL 909 WALNUT ST, STE 200 KANSAS CITY MO
                                        64106
A TO Z MEDIA, INC.                      ATTN: LUCAS JONES 243 W 30TH ST 6TH FL NEW YORK NY 10001
ALBEE DEVELOPMENT LLC                   28 LIBERTY ST. NEW YORK NY 10005
ALBEE DEVELOPMENT LLC                   ATTN: CHRISTOPHER CONLON, EXECUTIVE VP 411 THEODORE FREMD AVE, STE 300 RYE NY
                                        10580
CAMATIC SEATING, INC.                   12801 N STEMMONS FWY SUITE 903 FARMERS BRANCH TX 75234
CF AUSTIN RETAIL, LLC                   1999 BRYAN ST, STE 900 DALLAS TX 75201
CF AUSTIN RETAIL, LLC                   THE VILLAGE PO BOX 840459 DALLAS TX 75284-0459
CITY & COUNTY OF DENVER TREASURY DIV    ATTN: BRENDAN HANLON PO BOX 17420 DENVER CO 80217-0420
DDR DB STONE OAK LP                     DEPT 410312-21052-38058 PO BOX 392365 CLEVELAND OH 44193
DDR DB STONE OAK LP                     1999 BRYAN ST, STE 900 DALLAS TX 75201
ELLERSON DEVELOPMENT CORPORATION        ATTN: NICOLE BROWN 1660 HUGUENOT RD MIDLOTHIAN VA 23113
FHF I LAMAR UNION LLC                   C/O CORPORATION SERVICE COMPANY 251 LITTLE FALLS DR WILMINGTON DE 19808
FHF I LAMAR UNION LLC                   PO BOX 206984 DALLAS TX 75320
FHF I LAMAR UNION LLC                   ATTN: BRYAN DABBS 211 E 7TH ST, STE 620 AUSTIN TX 78701
GERRITY RETAIL MANAGEMENT LLC           PO BOX 845758 LOS ANGELES CA 90084-5758
GERRITY RETAIL MANAGEMENT LLC           C/O GERRITY GROUP LLC ATTN: RENE DANIELS 973 LOMAS SANTA FE DR SOLANA BEACH CA
                                        92075-2137
HOBBY PROPERTIES - KERBBY LLC           C/O HOBBY PROPERTIES PO BOX 18506 RALEIGH NC 27619
INTERNAL REVENUE SERVICES               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICES               DEPARTMENT OF THE TREASURY 1500 PENNSYLVANIA AVENUE, N.W. WASHINGTON DC 20220
IRONEDGE GROUP                          ATTN: RYAN LAKIN 3000 WILCREST DR, STE 300 HOUSTON TX 77042
MEP MAINSTREET OPERATIONS LLC           ATTN: DIANE WHEELER AND NICK BENJAMIN 601 E PRATT ST 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC           221 BOLIVAR ST JEFFERSON CITY MO 65101
MOROCH PARTNERS, INC.                   ATTN: MATT POWELL 3625 N HALL ST STE 1100 DALLAS TX 75219
MUELLER ALDRICH STREET, LLC             C/O WEITZMAN GROUP 4200 N LAMAR BLVD 200 AUSTIN TX 78756
NEON                                    ATTN: JESSICA NICKELSBERG 1685 38TH ST, STE 100 BOULDER CO 80301
NEW BRAUNFELS MARKETPLACE LP            ATTN: ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP            ATTN: ISABEL WIGGINS 177 W MILL ST NEW BRAUNFELS TX 78130-5055
SLOANS LAKE-FCA, LLC                    C/O THE CORPORATION TRUST COMPANY 1209 ORANGE ST WILMINGTON DE 19801
SLOANS LAKE-FCA, LLC                    C/O FCA PARTNERS, LLC ATTN: WIN KELLY 300 SOUTH TRYON STREET CHARLOTTE NC
                                        28202
SONY ELECTRONICS INC                    ATTN: CHRIS APPLETON 1 SONY DR PARK RIDGE NJ 07656
SONY ELECTRONICS INC                    PO BOX 100172 PASADENA CA 91189-0172
STAFFORD-SMITH INC                      DEPT 771493, PO BOX 77000 DETROIT MI 48277-1493
SUMMIT GLORY PROPERTY LLC               C/O FOSUN PROPERTY HOLDINGS ATTN: TOM COSTANZOARSENIA CARRASCO 28 LIBERTY ST
                                        44TH FL NEW YORK NY 10005
SVAP II PARK NORTH, LLC                 ATTN: YOLANDA MASON 302 DATURA ST, STE 100 WEST PALM BEACH FL 33401-5481
SVAP II PARK NORTH, LLC                 C/O STERLING RETAIL SERVICES PO BOX 209372 AUSTIN TX 78720-9372
U.S. SMALL BUSINESS ADMINISTRATION      OFFICE OF DISASTER ASSISTANCE ATTN: JAMES E RIVERA, ASSOC ADMIN 409 3D STREET,
                                        S.W. SUITE 6050 WASHINGTON DC 20416
UE YONKERS II LLC                       ATTN: SCOTT AUSTER 28 LIBERTY ST NEW YORK NY 10005
UE YONKERS II LLC                       PO BOX 826477 PHILADELPHIA PA 19182-6477
US FOODS INC                            ATTN: BETH GONZALEZ 11955 E PEAKVIEW AVE ENGLEWOOD CO 80111-6830
US FOODS INC                            DEPT 597 DENVER CO 80271
US FOODS INC.                           9399 W HIGGINS RD, STE 100 ROSEMONT IL 60018
VISTA ENTERTAINMENT SOLUTIONS USA INC   335 N MAPLE DR, STE 150 BEVERLY HILLS CA 90210
VISTA ENTERTAINMENT SOLUTIONS USA INC   ATTN: GRAIG FISHER 335 N MAPLE DR, STE 150 BEVERLY HILLS CA 90210
WEA-WSM                                 ATTN: RICKEY OLSEN 32253 COLLECTION CENTER DR CHICAGO IL 60693-0322


Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 2
                                         ALAMO DRAFTHOUSE CINEMA
                       Case 21-10474-MFW         Doc 293 Filed 04/16/21
                                                  Service List
                                                                                   Page 6 of 19

Claim Name                             Address Information
WESTLAKES 410 INVESTMENTS LLC          C/O SERVICE GROUP ATTN: SCOTT BOOTH 6907 CAPITAL OF TX HWY AUSTIN TX 78731
WESTLAKES 410 INVESTMENTS LLC          ATTN: PROPERTY MANAGEMENT PO BOX 27648 AUSTIN TX 78755
WHITESTONE REIT                        DEPARTMENTS 234 PO BOX 4869 HOUSTON TX 77210
WORKDAY INC.                           ATTN: DAVID BAUGUESS 3350 PEACHTREE RD NE, STE 1000 ATLANTA GA 30326
WORKDAY INC.                           PO BOX 396106 SAN FRANCISCO CA 94139-6106




                                Total Creditor count 49




Epiq Corporate Restructuring, LLC                                                                       Page 2 OF 2
Case 21-10474-MFW   Doc 293   Filed 04/16/21   Page 7 of 19




                    Exhibit B
                                        ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW     Doc 293 Filed 04/16/21
                                                 Service List
                                                                               Page 8 of 19

Claim Name                            Address Information
TEXAS CAPITAL BANK, N.A               ATTN: JEFFREY M. PARILLA 200 MCKINNEY AVENUE STE 700 DALLAS TX 75201
TEXAS CAPITAL BANK, N.A               PO BOX 224318 DALLAS TX 75222-9775




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
                                          ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW         Doc 293 Filed 04/16/21
                                                   Service List
                                                                                   Page 9 of 19

Claim Name                              Address Information
CRADDOCK PROPERTIES, L.L.C.             C/O LARRY J. CRADDOCK 2325 HARTFORD ROAD AUSTIN TX 78703
EPR                                     C/O STINSON LLP ATTN: BRIAN E. SOBCZYK 1201 WALNUT STREET, SUITE 2900 KANSAS
                                        CITY MO 64106-2150
FOPA PARTNERS, LLC                      3441 OLIVE STREET ST. LOUIS MO 63103
GS SOUTH LAMAR PLAZA                    C/O JACKSON WALKER ATTN: JOSHUA A. ROMERO 100 CONGRESS AVENUE, SUITE 1100
                                        AUSTIN TX 78701
KERBBY, LLC                             C/O POYNER SPRUILL LLP ATTN: CHRISTINE L. HOOD 301 FAYETTEVILLE ST STE 1900
                                        RALEIGH NC 27601
MEP MAINSTREET OPERATIONS, LLC          ATTN: GENERAL COUNSEL 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS, LLC          C/O THE CORDISH COMPANY 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MUELLER ALDRICH STREET, LLC             C/O WALLER LAW ATTN: ERIC TAUBE & MARK MINUTI 100 CONGRESS AVE, SUITE 1800
                                        AUSTIN TX 78701
NEW BRAUNFELS MARKETPLACE LP            177 W MILL STREET NEW BRAUNFELS TX 78130
URBAN EDGE PROPERTIES                   ATTN: ANDREW LURIE, REAL ESTATE COUNSEL 210 ROUTE 4 EAST PARAMUS NJ 07652
VINELAND POINTE OWNER LLC               C/O OCONNOR CAPITAL PARTNERS ATTN: PETER BERGNER 535 MADISON AVE, 6TH FL NEW
                                        YORK NY 10022
VINELAND POINTE OWNER LLC               C/O OCONNOR PROPERTY MAGEMENT LLC ATTN: YVONNE JONES 230 ROYAL PALM WAY STE
                                        102 PALM BEACH FL 33480




                                 Total Creditor count 12




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 21-10474-MFW   Doc 293   Filed 04/16/21   Page 10 of 19




                    Exhibit C
                 Case 21-10474-MFW                       Doc      293 Filed 04/16/21
                                                         Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                                 Page 11 of 19
                                                                 Case No. 21-10474 (MFW)
                                                                Master Service List - Email List




NAME                                     ATTN:                                          EMAIL
30 WEST PERSHING LLC                     C/O EPR PROPERTIES                             INFO@EPRKC.COM
A TO Z MEDIA, INC.                       ATTN: LUCAS JONES                              INFO@ATOZMEDIA.COM; LUCAS@ATOZMEDIA.COM
ACADIAREALTY                             ATTN: JASON BLACKSBERG                         JBLACKSBERG@ACADIAREALTY.COM; INFO@ACADIAREALTY.COM
                                         ATTN: CHRISTOPHER CONLON, EXECUTIVE
ALBEE DEVELOPMENT LLC                    VP                                             CCONLON@ACADIAREALTY.COM
                                         ATTN: LESLIE C. HEILMAN; LAUREL D.
BALLARD SPAHR LLP                        ROGLEN                                         HEILMANL@BALLARDSPAHR.COM; ROGLENL@BALLARDSPAHR.COM
BALLARD SPAHR LLP                        ATTN: DUSTIN P. BRANCH                         BRANCHD@BALLARDSPAHR.COM
                                         ATTN: STANLEY B. TARR; VICTORIA A.
BLANK ROME LLP                           GUILFOYLE                                      TARR@BLANKROME.COM; GUILFOYLE@BLANKROME.COM
CAMATIC SEATING, INC.                    ATTN: DIANA FRANKOWSKI                         DIANA.FRANKOWSKI@CAMATIC.COM
CF AUSTIN RETAIL, LLC                    ATTN: GRAHAM MOORE                             MOORE@AQUILACOMMERCIAL.COM

CITY & COUNTY OF DENVER TREASURY DIV     ATTN: BRENDAN HANLON                           TREASINFO@DENVERGOV.ORG
CHIPMAN BROWN CICERO & COLE, LLP         ATTN: MARK L. DESGROSSEILLIERS                 DESGROSS@CHIPMANBROWN.COM
COLE SCHOTZ P.C.                         ATTN: IRVING E. WALKER                         IWALKER@COLESCHOTZ.COM
COZEN O’CONNOR                           ATTN: THOMAS M. HORAN                          THORAN@COZEN.COM
DDR DB STONE OAK LP                      ATTN: KEVIN COHEN                              LBALL@SITECENTERS.COM
DELAWARE DIVISION OF REVENUE             ATTN: ZILLAH FRAMPTON                          FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                                                                 STATETREASURER@STATE.DE.US
DISTRICT OF DELAWARE                                                                    USADE.PRESS@USDOJ.GOV
DLA PIPER LLP (US)                       ATTN: STUART M. BROWN                          STUART.BROWN@US.DLAPIPER.COM
                                         ATTN: JAMILA JUSTINE WILLIS; GREGORY
DLA PIPER LLP (US)                       M. JUELL                                       JAMILA.WILLIS@US.DLAPIPER.COM; GREGORY.JUELL@US.DLAPIPER.COM
ELLERSON DEVELOPMENT CORPORATION         ATTN: NICOLE BROWN                             NBROWN@EDCWEB.COM
FHF I LAMAR UNION LLC                    ATTN: BRYAN DABBS                              BDABBS@BKDREALTY.COM
FHF I LAMAR UNION LLC                    ATTN: JOHNNA DAVID                             JOHNNAD@EPRKC.COM
GELLERT SCALI BUSENKELL & BROWN, LLC     ATTN: MICHAEL BUSENKELL, ESQ.                  MBUSENKELL@GSBBLAW.COM
GERRITY RETAIL MANAGEMENT LLC            ATTN: RENE DANIELS                             RDANIELS@GERRITYGROUP.COM
HOBBY PROPERTIES - KERBBY LLC            ATTN: JOHN HOLMES                              INFO@HOBBYPROPERTIES.COM
IRONEDGE GROUP                           ATTN: RYAN LAKIN                               RLAKIN@IRONEDGEGROUP.COM
                                       ATTN: ADAM G. LANDIS, ESQ.; MATTHEW B.
LANDIS RATH & COBB LLP                 MCGUIRE, ESQ.; NICOLAS E. JENNER, ESQ. LANDIS@LRCLAW.COM; MCGUIRE@LRCLAW.COM; JENNER@LRCLAW.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC    ATTN: SUSAN E. KAUFMAN, ESQUIRE        SKAUFMAN@SKAUFMANLAW.COM
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP ATTN: DON STECKER                      SANANTONIO.BANKRUPTCY@PUBLICANS.COM
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP ATTN: ELIZABETH WELLER                 DALLAS.BANKRUPTCY@PUBLICANS.COM
LOCKE LORD LLP                         ATTN: JACK E. JACOBSEN                 JJACOBSEN@LOCKELORD.COM
                                       ATTN: KATE R. BUCK, ESQ.; SHANNON D.
MCCARTER & ENGLISH, LLP                HUMISTON, ESQ.                         KBUCK@MCCARTER.COM; SHUMISTON@MCCARTER.COM

MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   ATTN: TARA LEDAY                               TLEDAY@MVBALAW.COM
MCGINNIS LOCHRIDGE                       ATTN: ED MCHORSE                               EMCHORSE@MCGINNISLAW.COM
                                         ATTN: DIANE WHEELER AND NICK
MEP MAINSTREET OPERATIONS LLC            BENJAMIN                                       NBENJAMIN@CORDISH.COM
MONZACK MERSKY and BROWDER, P.A.         ATTN: RACHEL B. MERSKY                         RMERSKY@MONLAW.COM
MOROCH PARTNERS, INC.                    ATTN: MATT POWELL                              MPOWELL@MOROCH.COM
MUELLER ALDRICH STREET, LLC              ATTN: REILY GREGSON                            CONTACTUS@MUELLERAUSTIN.COM; RGREGSON@WEITZMANGROUP.COM
NEON                                     ATTN: JESSICA NICKELSBERG                      JESSICA@NEONRATED.COM
NEW BRAUNFELS MARKETPLACE LP             ATTN: ISABEL WIGGINS                           ISABEL@WIGGINSCOMMERCIAL.COM
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS           ATTN: JASON B. BINFORD; LAYLA D.
DIVISION                                 MILLIGAN                                       JASON.BINFORD@OAG.TEXAS.GOV; LAYLA.MILLIGAN@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES ATTORNEY
DISTRICT OF DELAWARE                                                                    USADE.ECFBANKRUPTCY@USDOJ.GOV; ELLEN.SLIGHTS@USDOJ.GOV
OFFICE OF THE UNITED STATES TRUSTEE                                                     USTRUSTEE.PROGRAM@USDOJ.GOV
                                         ATTN: BRADFORD J. SANDLER; STEVEN W.
                                         GOLDEN; ROBERT J. FEINSTEIN; CIA H.  BSANDLER@PSZJLAW.COM; SGOLDEN@PSZJLAW.COM;
PACHULSKI STANG ZIEHL & JONES LLP        MACKLE                               RFEINSTEIN@PSZJLAW.COM; CMACKLE@PSZJLAW.COM
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                   ATTN: EBONEY COBB                              ECOBB@PBFCM.COM
                                         ATTN: SHANTI M. KATONA; ANDREW J.
POLSINELLI PC                            NAZAR                                          SKATONA@POLSINELLI.COM; ANAZAR@POLSINELLI.COM
POYNER SPRUILL LLP                       ATTN: MATTHEW P. WEINER, ESQ.                  MWEINER@POYNERSPRUILL.COM
PROSKAUER ROSE LLP                       ATTN: CHARLES A. DALE                          CDALE@PROSKAUER.COM
PROSKAUER ROSE LLP                       ATTN: BROOKE H. BLACKWELL                      BBLACKWELL@PROSKAUER.COM
REED SMITH LLP                           ATTN: JASON D. ANGELO                          JANGELO@REEDSMITH.COM
                                         ATTN: MARSHA A. HOUSTON;
REED SMITH LLP                           CHRISTOPHER O. RIVAS                           MHOUSTON@REEDSMITH.COM; CRIVAS@REEDSMITH.COM
                                         ATTN: GREGG M. GALARDI; CRISTINE               GREGG.GALARDI@ROPESGRAY.COM;
ROPES & GRAY LLP                         PIRRO SCHWARZMAN                               CRISTINE.SCHWARZMAN@ROPESGRAY.COM
SAUL EWING ARNSTEIN & LEHR LLP           ATTN: MARK MINUTI, ESQUIRE                     MARK.MINUTI@SAUL.COM
SECRETARY OF STATE DIVISION OF
CORPORATIONS                                                                            DOSDOC_FTAX@STATE.DE.US; DOSDOC_BANKRUPTCY@STATE.DE.US
SECURITIES & EXCHANGE COMMISSION                                                        HELP@SEC.GOV
                                                                                        BANKRUPTCYNOTICESCHR@SEC.GOV; NYROBANKRUPTCY@SEC.GOV;
SECURITIES & EXCHANGE COMM-NY OFFICE     ATTN: BANKRUPTCY DEPARTMENT                    BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES & EXCHANGE COMM-PHILA.
OFFICE                                   ATTN: BANKRUPTCY DEPARTMENT                    SECBANKRUPTCY@SEC.GOV; PHILADELPHIA@SEC.GOV
SLOANS LAKE-FCA, LLC                     ATTN: WIN KELLY                                WIN.KELLY@FCAPARTNERS.COM
SONY ELECTRONICS INC                     ATTN: CHRIS APPLETON                           CHRIS.APPLETON@SONY.COM
STAFFORD-SMITH INC                       ATTN: AMBER RICHARDS                           KITCHENPROS@STAFFORDSMITH.COM; ARICHARDS@STAFFORDSMITH.COM
STINSON LLP                              ATTN: MARK S. CARDER, ESQ.                     MARK.CARDER@STINSON.COM




                                                                          Page 1 of 2
               Case 21-10474-MFW                        Doc      293 Filed 04/16/21
                                                        Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                                 Page 12 of 19
                                                               Case No. 21-10474 (MFW)
                                                              Master Service List - Email List




SULLIVAN HAZELTINE ALLINSON LLC         ATTN: WILLIAM A. HAZELTINE, ESQ.              WHAZELTINE@SHA-LLC.COM
                                        ATTN: TOM COSTANZOARSENIA
SUMMIT GLORY PROPERTY LLC               CARRASCO                                      TCONSTANZO@FOSUN.COM; ARSENIA.CARRASCO@CBRE.COM
SVAP II PARK NORTH, LLC                 ATTN: YOLANDA MASON                           YMASON@STERLINGORGANIZATION.COM
TRAVIS COUNTY ATTORNEY                  ATTN: JASON A. STARKS                         JASON.STARKS@TRAVISCOUNTYTX.GOV
UE YONKERS II LLC                       ATTN: SCOTT AUSTER                            SAUSTER@UEDGE.COM
U.S. DEPARTMENT OF JUSTICE              ATTN: BANKRUPTCY DEPT                         CIVIL.FEEDBACK@USDOJ.GOV
US FOODS INC                            ATTN: BETH GONZALEZ                           BETH.GONZALEZ@USFOODS.COM
VENABLE LLP                             ATTN: RISHI KAPOOR; LAURA S. BOUYEA           RKAPOOR@VENABLE.COM; LSBOUYEA@VENABLE.COM

VISTA ENTERTAINMENT SOLUTIONS USA INC ATTN: GRAIG FISHER                              GRAIG.FISHER@VISTA.CO

WALLER LANSDEN DORTCH & DAVIS, LLP      ATTN: ERIC TAUBE, ESQUIRE                     ERIC.TAUBE@WALLERLAW.COM
WEA-WSM                                 ATTN: RICKEY OLSEN                            RICHARD.OLSEN@WMG.COM
WESTLAKES 410 INVESTMENTS LLC           ATTN: SCOTT BOOTH                             SBOOTH@SERVICEGROUPHOLDINGS.COM
WHITESTONE REIT                         ATTN: MATT OKMIN                              LEASING@WHITESTONEREIT.COM; MOKMIN@WHITESTONEREIT.COM
WILMER CUTLER PICKERING HALE AND DORR   ATTN: ANDREW N. GOLDMAN; BENJAMIN             ANDREW.GOLDMAN@WILMERHALE.COM;
LLP                                     W. LOVELAND                                   BENJAMIN.LOVELAND@WILMERHALE.COM
WORKDAY INC.                            ATTN: DAVID BAUGUESS                          DAVID.BAUGUESS@WORKDAY.COM
                                                                                      Count: 102




                                                                        Page 2 of 2
Case 21-10474-MFW   Doc 293   Filed 04/16/21   Page 13 of 19




                    Exhibit D
          Case 21-10474-MFW     Doc 293         Filed 04/16/21      Page 14 of 19
                           Alamo Drafthouse Cinemas Holdings, LLC
                                 Case No. 21-10474 (MFW)
                                     Banks - Email List




NAME                          EMAIL
TEXAS CAPITAL BANK, N.A.      ACHIARELLO@WINSTEAD.COM; JWIELEBINSKI@WINSTEAD.COM
                              Count:2




                                        Page 1 of 1
         Case 21-10474-MFW            Doc 293           Filed 04/16/21          Page 15 of 19
                                 Alamo Drafthouse Cinemas Holdings, LLC
                                       Case No. 21-10474 (MFW)
                                           Landlord Email List




         Creditor Name                        ATTN                                Email Address
MEP MAINSTREET OPERATIONS, LLC ATTN: GENERAL COUNSEL                 INFO@CORDISH.COM

MEP MAINSTREET OPERATIONS, LLC C/O THE CORDISH COMPANY               INFO@CORDISH.COM

                                                                     PATRICK@WIGGINSCOMMERCIAL.COM;
NEW BRAUNFELS MARKETPLACE LP
                                                                     ISABEL@WIGGINSCOMMERCIAL.COM
                               C/O OCONNOR CAPITAL PARTNERS;
VINELAND POINTE OWNER LLC                                            INFO@OCONNORCP.COM
                               ATTN: PETER BERGNER
                               C/O OCONNOR PROPERTY
VINELAND POINTE OWNER LLC      MAGEMENT LLC; ATTN: YVONNE            INFO@OCONNORCP.COM
                               JONES
                                                                     Count: 6




                                               Page 1 of 1
Case 21-10474-MFW   Doc 293   Filed 04/16/21   Page 16 of 19




                    Exhibit E
           Case 21-10474-MFW                  Doc 293         Filed 04/16/21    Page 17 of 19
                                   Alamo Drafthouse Cinemas Holdings, LLC
                                          Case No. 21-10474 (MFW)
                                           Bid Procedure Objectors
                                              Email Service List


NAME                      C/O                        EMAIL
The County of Comal,      MCCREARY, VESELKA, BRAGG &
                                                     TLEDAY@MVBALAW.COM
Texas and The County of   ALLEN, P.C.
Williamson, Texas         Tara LeDay
Travis County             Jason A. Starks            JASON.STARKS@TRAVISCOUNTYTX.GOV
                          Assistant County Attorney
Cigna Health and Life
                          CONNOLLY GALLAGHER LLP                    JWISLER@CONNOLLYGALLAGHER.COM
Insurance Company,
and Cigna Dental Health
                          Jeffrey C. Wisler
MUELLER ALDRICH           Mark Minuti                               MARK.MINUTI@SAUL.COM
STREET, LLC               SAUL EWING ARNSTEIN & LEHR
                          LLP
                          and
                          Eric Taube                                ERIC.TAUBE@WALLERLAW.COM
                          WALLER LANSDEN DORTCH &
                          DAVIS, LLP
SITE Centers Corp.        KELLEY DRYE & WARREN LLP                  RLEHANE@KELLEYDRYE.COM
                          Robert L. LeHane, Esq.                    JRAVIELE@KELLEDYRE.COM
                          Jennifer D. Raviele, Esq.                 MASCOTT@KELLEYDRYE.COM
                          Mark J. Scott, Esq.


Dallas County Utility &   PERDUE, BRANDON, FIELDER,                 EMCCAIN@PBFCM.COM
Reclamation District      COLLINS & MOTT, L.L.P.                    LREECE@PBFCM.COM
                          Eboney Cobb
                          Linda D. Reece
                                                                    Count: 10




                                                      Page 1 of 1
           Case 21-10474-MFW                   Doc 293        Filed 04/16/21     Page 18 of 19
                                        Alamo Drafthouse Cinemas Holdings, LLC
                                              Case No. 21-10474 (MFW)
                                                    DIP Objectors
                                                   Email Service List



NAME                              C/O                               EMAIL
Claimants, The County of Comal,   MCCREARY, VESELKA, BRAGG
                                                           TLEDAY@MVBALAW.COM
TX & The County of Williamson,    & ALLEN, P.C.
TX                                Tara LeDay
                                                                    JASON.STARKS@TRAVISCOUNTYTX.GO
                                  Jason A. Starks
Travis County                                                       V
                                  Assistant County Attorney
                                  PERDUE, BRANDON, FIELDER, EMCCAIN@PBFCM.COM
Dallas County Utility &           COLLINS & MOTT, L.L.P.            LREECE@PBFCM.COM
Reclamation District              Eboney Cobb
                                  Linda D. Reece
                                  COZEN O’CONNOR                    THORAN@COZEN.COM
US Foods, Inc.
                                  Thomas M. Horan

                                  LINEBARGER GOGGAN BLAIR
                                                          BETHW@LGBS.COM
Local Texas Tax Authorities       & SAMPSON, LLP

                                  Elizabeth Weller
                                                                    Count: 6




                                                      Page 1 of 1
          Case 21-10474-MFW              Doc 293         Filed 04/16/21       Page 19 of 19
                                  Alamo Drafthouse Cinemas Holdings, LLC
                                        Case No. 21-10474 (MFW)
                                             Utilities Objectors
                                             Email Service List



NAME                           C/O                            EMAIL

Consolidated Edison Company of NY McCARTER & ENGLISH, LLP

                               William F. Taylor, Jr.         WTAYLOR@MCCARTER.COM
                               LAW FIRM OF RUSSELL R
                               JOHNSON III, PLC
                                                              RUSSELL@RUSSELLJOHNSONLAWFIRM.COM
                               John M. Craig                  JOHN@RUSSELLJOHNSONLAWFIRM.COM
                                                              Count = 3




                                                Page 1 of 1
